Title: To George Washington from William Gordon, 17 July 1777
From: Gordon, William
To: Washington, George



My dear Sir
Jamaica Plain [Mass.] July 17. 1777

Your fortitude has been put to a fresh trial, through the stupid neglect of the New England States, of the Bay particularly. I have been weeping inwardly for you & the common cause, ever since we have had the news confirmed of the Northern Keys being lost. Such blundering mismanagement as our general Court has been guilty of, puts me almost out of patience. The fault is chargeable chiefly if not wholly, upon the House of Representatives. Alas for us, they are not equal to the great affairs of war, & yet are too conceited to entrust the proper powers with a suitable executive. The Council a long while back, & in time urged them again & again by messages to provide for the security of Ty., but that was foolishly omitted that they might attend to a new constitution. The Congress had recommended to all the States to have returns of the men inlisted by the middle of May: so far from attending to it, the house gave no order for it till the week before last & I am pritty certain adjourn’d without having had any return made. Men inlisted for the three years instead of being sent forward early, were left lounging about at home, a nuisance to the neighbourhood. I was at Wooburn yesterday, fifteen miles distance, one of the inhabitants informed me, that the company they raised, of about forty, very soon in the year, were not all gone till within about ten days. Many of our officers

have behaved shamefully in these matters, & ought to be drummed out of the army; I don’t know any thing they are good for, but to keep off the bullets from killing better men. Instead of hastening to their posts in the field, they have been loitering at home: instead of taking good care who they enlisted, they have taken up with any thing that would tell for a man, with any riffraff that has offered to ease them of their bounty, without principle or attachment, no ways tied to the Continent, & hundreds of them, I suppose, now that they are wanted, are to be found no where but upon the muster-roll. If your Excellency has [not] got over the paroxysm of your resentment at the conduct of the New Englanders, in suffering matters to get into such a train as may disconcert your measures, & lay you under great difficulties for the rest of the campaign, you will be ready to smile at the thought of my being so out of humour: but if Friend Gates was present, I should be ready to say to him as upon a former occasion, “they are enough to make a person angry, but not enough to make him swear” & I would be cautious not to sin in my anger. But I am violently displeased. I viewed the prospect of our public affairs lately with much pleasure. All things seemed to be in a fine way. We could scarce have wished them better. Now the Indians will be wavering or worse, the numerous parties of tories, in the York State particularly, be assiduous in assisting the enemy, & our frontiers be plundered, the last I can say but little against, we deserve it, possibly the people may be roused to exert themselves mightily, now that danger stares them in the face, & thus the whole through infinite wisdom & a kind providence be over-ruled for our good. I have begun to preach up the danger we are in, should the Howites be designed for this or the neighbouring state, & intend dwelling upon the subject, & to confirm persons in the notion of my being really of this judgment by preparing for my own removal. It can do no hurt, & may have a good effect by tending to awaken the stupid, for we still abound with lethargic souls. I give them to expect but little assistance from any force your Excellency can send them, for I tell them, they have made it necessary for you to keep the greater force your way to check the enemy & to over-awe Indians & Tories.
I recd your obliging letter of June the 29th yesterday sennight. On the friday sat out with Mrs Gordon designing to reach Falmouth & contemplate its ruins: but while at Newbury Port where I tarried on the Lords day, hearing that the Northern forts were evacuated, & that there was great reason to suppose that the Howites were bound for New England, & considering that Newport was at no great distance, I laid aside pleasuring, turned my horses head homeward, & got back the last night; propose applying myself to packing up, & getting in readiness for a sudden march; for I do not intend being caught as was Lee, by a

light-horse manoevre. Should we be drove off the ground, after having taken care of my better half, I shall probably steer my course to the camp, where if I find there is no vacant post in which I can serve the publick, all being occupied by men better qualified for them, I will visit my military friends, & after wishing them my blessing will set out on a ramble after truth, in hopes of finding & forming an intimacy with her, that so she may accompany me all through the progress of my intended history, which will make it more acceptable to future generations, & the worth of few of the present, than if it was beautified with all the ornaments of language. An able artist may work & polish up a piece of steel, so as that it shall please & captivate the eye more than solid gold, but the rust of time will not destroy the latter, which will be only tarnished while the other perishes: & the tarnish may be easily taken off without injuring the work. Truth is the only beauty that will stand while the world lasteth: all others bloom in their particular seasons, & then gradually decay & are forgotten.
While at Newbury Port, learning that there was a vessel bound for Bilboa that only waited for a wind to carry her over the bar, wrote to Dr Franklin acquainting him with the news so far as we had heard it, but mentioned that we had so many contradictory accounts that I was in hopes that the places were not gone. Inserted Prescotts being taken, the Howites having left the Jerseys & embarked, & the apprehension of their being bound this way, Manly’s having taken the Fox Frigate, & a ship from Grenock, fourteen guns & about forty men, being sent in to Newbury port on the Lords day last by Capt. Lee, having fish & salt, taken in at Newfoundland for a number of dry goods there disposed of, & a remaining quantity of dry goods, among other articles a thousand ready made shirts. When I got to Exeter yesterday, & had seen a copy of Genl Sinclairs letter to Col. Mede at Otter Creek, I called upon Col. Bartlet who was or had been one of the Hampshire delegates, personally known to Dr Franklin, & desired him to write the state of affairs to the Dr & forward it immediately to Newbury as the vessel would not sail for Bilboa that day. I considered that it might be of consequence for the Dr to have the earliest intelligence, & could not possibly be hurtful.
The ground is loaded with plenty: the season one of the busiest: should the enemy be permitted to visit us, & not receive an early check, like that on April 19th or June 17th, we shall suffer most amazingly, but not more than we have deserved, for the love of money, the root of all evil, has rooted out the love of liberty—at least the thoughts—from almost every heart, & each is seeking his own things instead of those of the Continent. Patriots are excessively scarce, however I have the happiness of knowing that the army is headed by one: I wish he had a numerous posterity of them to leave behind him; however many of the

most flourishing families will be extinct, while his memory will flourish; & may he be in everlasting remembrance!
The papers will have informed you of my having preached an anniversary sermon July 4th. ’Tis now in the press, propose sending one to every general in the Continental service, could be glad if Mr Pickering had leisure & would send me their several names & how to send to them. Pray my respects to him, & other friends. Mrs Gordon joins in affectionate regards to Your Excellency & Lady with your sincere friend & very humble servant

William Gordon

